DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Na Xu on 06/03/2022.
The application has been amended as follows:
In claim 1, 
line 6, amend “the” to “an”
line 6, insert “to catalyze degradation of the defatted starch” after “catalyst” and before “, and” 
lines 7-8, delete “adding an acid catalyst to the starch suspension to catalyze degradation of the defatted starch”
In claim 7, 
line 11, amend “a” to “the”
line 11, delete “enzyme”
Cancel claim 8. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present claims are allowable over the “closest” prior art Takaha et al. (US 5,827,697; hereinafter Takaha), Rist et al. (US 2,587,650; hereinafter Rist), Sharp et al. (WO 00/19841; hereinafter Sharp), Jonsson Wheat et al. (US 2016/0265013; hereinafter Jonsson Wheat), Parekh et al. (WO 2014/190294; hereinafter Parekh) and Fujii et al. (EP 884384 A2; hereinafter Fujii).
Takaha discloses a process of manufacturing a glucan having in its molecule one cyclic structure including at least 14 alpha-1,4-glucosidic bonds and at least one alpha-1,6-glucosidic bond (i.e., amylopectin-based cyclic glucan) comprising,
reacting a raw material having an alpha-1,6-branched structure with a D-enzyme (Takaha, claim 1; col 11, lines 18-29),
wherein the D-enzyme is known to be present in microorganisms such as E. coli (col 9, lines 14-16), and is capable of catalyzing the transglycosylation reaction (col. 3, lines 15-19) (i.e., a microorganism-derived trans-glycosidase obtained from bacteria);
wherein the process for purifying D-enzyme from E. coli (i.e., a bacteria) comprises cultivating an E. coli strain using a LB liquid medium (col 9, lines 51-54) (i.e., microorganism-derived trans-glycosidase obtained by fermentation of bacteria),
wherein the reaction mixture is heated at a temperature of 100 oC to denature the enzymes, thus inactivating the enzymes (col 18, lines 29-30), and the cyclic glucan is precipitated and isolated as a powder (col 18, lines 30-34) (i.e., obtaining an amylopectin-based cyclic glucan via isolation),
wherein the number of the glucosyl residue (i.e., glucose units), which have a molecular weight of 180.156 g/mol as evidenced by Convert Units (i.e., molecular weight of each glucosyl residue is 180.156 Da), which constitute the cyclic structure of the glucan of this invention are at least 14, preferably 14 to about 5000 (i.e., size of a cyclic structure in the amylopectin-based cyclic glucan is DP 14 to about 5000, which overlaps with the claimed range of DP 19 to DP 50, and molecular weight of 2.5 to 901 kDa, which encompasses the claimed range of 3 kDa to 9 kDa; 180.156 Da × 14 = 2522 Da = 2.5 kDa; 180.156 Da × 5000 = 900780 Da = 901 kDa), 
and wherein where the glucan has alpha-1,6-glucosidic bonds, the numbers of the alpha-1,6-glucosidic bonds may be at least one, usually 1 to 500, and preferably 1 to about 100 (col 7, lines 45-50) (i.e., 0.02% to 714% alpha-1,6-glucosidic bonds, which encompasses the claimed range of 5.0% to 7.0%; 1 /5000 *100 = 0.02%; 100 /14 *100 = 714%).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Although Takaha does not explicitly teach dissolving the waxy corn starch in a buffer solution, and then adding the D-enzyme, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have the starch dispersion uniformly dissolved in the buffer solution before adding the D-enzyme to the starch dispersion, in order to uniformly treat the starch molecules with the D-enzyme,   and thereby arrive at the claimed invention.  

However, Takaha does not disclose or suggest wherein the waxy starch is a defatted starch, dispersing a defatted starch into a solvent to obtain a 1 g/mL to 5 g/mL starch suspension, wherein the dispersing step comprises suspending 10 to 25 g of the defatted starch in 6 to 10 mL of absolute ethanol, then adding 10 to 100 mL of an acid catalyst solution comprising the acid catalyst, and reacting at 20 to 60 oC for 30 to 120 minutes, adding an acid catalyst to the starch suspension to catalyze degradation of the defatted starch thereby obtaining a starch degradation product, dissolving the starch degradation product into a buffer solution, wherein a ratio of sugar chain branching activity to depolymerization activity of the trans-glycosidase preparation is greater than 30, and wherein the trans-glycosidase preparation is from Calditerricolayamamurae (UTM801, CGMCC 6185), Streptococcus thermophilus (ATCC 14485), Thermomus thermophiles (ATCC 33923), or Aeropyrum pernix K1, as presently claimed. 

	Rist discloses a method of defatting of starch (col 1, lines 6-10), such as corn starch (col 1, lines 11-14), and wherein fatty content in starch has undesirable effects on the properties of starch solutions, particularly in the separation of starch into its component polysaccharides, and thus it is desirable for the fatty content in the starch to be an absolute minimum (col 1, lines 15-22). 
	However, Rist does not explicitly disclose or suggest a method for processing an amylopectin-based cyclic glucan, dispersing a defatted starch into a solvent to obtain a 1 g/mL to 5 g/mL starch suspension, wherein the dispersing step comprises suspending 10 to 25 g of the defatted starch in 6 to 10 mL of absolute ethanol, then adding 10 to 100 mL of an acid catalyst solution comprising the acid catalyst, and reacting at 20 to 60 oC for 30 to 120 minutes, adding an acid catalyst to the starch suspension to catalyze degradation of the defatted starch thereby obtaining a starch degradation product, dissolving the starch degradation product into a buffer solution, adding a trans-glycosidase preparation to the starch degradation product, wherein the trans-glycosidase preparation comprises a microorganism-derived trans-glycosidase obtained by fermentation of archaea or bacteria, wherein a ratio of sugar chain branching activity to depolymerization activity of the trans-glycosidase preparation is greater than 30, and wherein the trans-glycosidase preparation is from Calditerricolayamamurae (UTM801, CGMCC 6185), Streptococcus thermophilus (ATCC 14485), Thermomus thermophiles (ATCC 33923), or Aeropyrum pernix K1, heating to inactivate the enzyme in the trans-glycosidase preparation, and isolating the amylopectin-based cyclic glucan, wherein a size of a cyclic structure in the amylopectin-based cyclic glucan is DP 19 to DP 50, wherein a ratio of α-1,6 glycosidic bond in the amylopectin-based cyclic glucan is 5.0% to 7.0%, and wherein a molecular weight of the amylopectin-based cyclic glucan is 3 kDa to 9 kDa, as presently claimed. 

Sharp discloses a method of treating starch with hydrochloric acid to reduce the molecular weight of the modified starch (page 30, lines 4-7) (i.e., degrade the starch) and subjecting corn starch suspended in ethanol (page 29, lines 14-19) (i.e., starch suspension) to various amounts of hydrochloric acid (page 31, lines 15-18) to decrease the molecular weight of the starch (page 30, lines 4-7) (i.e., adding an acid catalyst to catalyze a degradation reaction of the starch), 
and treating starch at 20o – 22oC with various concentrations of hydrochloric acid (page 29, lines 14-16) comprising,
suspending 1 kg unmodified starch per 1 liter of ethanol (page 29, lines 14-19) (i.e., suspending 10 g starch in 10 mL ethanol to obtain 1 g/mL starch suspension),
wherein various concentrations of hydrochloric acid (i.e., acid catalyst solution) between 10 mL and 100 mL were added (page 29, table 1).

	While Sharp discloses suspending 1 kg unmodified starch per 1 liter of ethanol (page 29, lines 14-19) (i.e., suspending 10 g starch in 10 mL ethanol to obtain 1 g/mL starch suspension) and wherein various concentrations of hydrochloric acid between 10 mL and 100 mL were added (page 29, table 1), Sharp does not explicitly disclose adding 10 to 100 mL of an acid catalyst solution to 10 to 25 g of the defatted starch in 6 to 10 mL of absolute ethanol, as presently claimed. 
Specifically, the presently claimed step of adding acid catalyst to the starch suspension results in concentration of 10 to 100 mL of an acid catalyst solution per 6 to 10 mL of absolute ethanol (i.e., 1 mL to 16.67 mL of acid catalyst solution per 1 mL of absolute ethanol), whereas the concentration of hydrochloric acid (i.e., acid catalyst solution) in the method taught by Sharp is between 10 mL to 100 mL HCl per liter of ethanol (i.e., 0.01 mL to 0.1 mL HCl per 1 mL ethanol) (page 29, Table 1). Thus, the amount of hydrochloric acid (i.e., acid catalyst solution) added in the method taught by Sharp results in a substantially lower acid catalyst solution concentration then presently claimed, and thus is outside of the range of the presently claimed amount to acid catalyst solution. 

Further, Sharp does not explicitly disclose or suggest a method for processing an amylopectin-based cyclic glucan, wherein the starch is a defatted starch, reacting for 30 to 120 minutes, dissolving the starch degradation product into a buffer solution, adding a trans-glycosidase preparation to the starch degradation product, wherein the trans-glycosidase preparation comprises a microorganism-derived trans-glycosidase obtained by fermentation of archaea or bacteria, wherein a ratio of sugar chain branching activity to depolymerization activity of the trans-glycosidase preparation is greater than 30, and wherein the trans-glycosidase preparation is from Calditerricolayamamurae (UTM801, CGMCC 6185), Streptococcus thermophilus (ATCC 14485), Thermomus thermophiles (ATCC 33923), or Aeropyrum pernix K1, heating to inactivate the enzyme in the trans-glycosidase preparation, and isolating the amylopectin-based cyclic glucan, wherein a size of a cyclic structure in the amylopectin-based cyclic glucan is DP 19 to DP 50, wherein a ratio of α-1,6 glycosidic bond in the amylopectin-based cyclic glucan is 5.0% to 7.0%, and wherein a molecular weight of the amylopectin-based cyclic glucan is 3 kDa to 9 kDa, as presently claimed.

Jonsson Wheat discloses the use of enzymes in transglycosylation reactions of saccharides, and carrying out branching [0009]-[0010] transglycosylation reactions using a glucosyltransferase [0019]-[0020] (i.e., a trans-glycosidase preparation) that has preferential transferase activity (i.e., sugar chain branching activity) over hydrolase activity (i.e., depolymerization activity), and preferably the transferase reaction occurs at least at twofold rate of hydrolysis, more preferably at 20-fold rate, or 100-fold rate, over the hydrolysis reaction [0021] (i.e., a ratio of sugar chain branching activity to depolymerization activity of the trans-glycosidase preparation is greater than 30).
	However, Jonsson Wheat does not explicitly disclose or suggest a method for processing an amylopectin-based cyclic glucan, dispersing a defatted starch into a solvent to obtain a 1 g/mL to 5 g/mL starch suspension, wherein the dispersing step comprises suspending 10 to 25 g of the defatted starch in 6 to 10 mL of absolute ethanol, then adding 10 to 100 mL of an acid catalyst solution comprising the acid catalyst, and reacting at 20 to 60 oC for 30 to 120 minutes, adding an acid catalyst to the starch suspension to catalyze degradation of the defatted starch thereby obtaining a starch degradation product, dissolving the starch degradation product into a buffer solution, adding a trans-glycosidase preparation to the starch degradation product, wherein the trans-glycosidase preparation comprises a microorganism-derived trans-glycosidase obtained by fermentation of archaea or bacteria, and wherein the trans-glycosidase preparation is from Calditerricolayamamurae (UTM801, CGMCC 6185), Streptococcus thermophilus (ATCC 14485), Thermomus thermophiles (ATCC 33923), or Aeropyrum pernix K1, heating to inactivate the enzyme in the trans-glycosidase preparation, and isolating the amylopectin-based cyclic glucan, wherein a size of a cyclic structure in the amylopectin-based cyclic glucan is DP 19 to DP 50, wherein a ratio of α-1,6 glycosidic bond in the amylopectin-based cyclic glucan is 5.0% to 7.0%, and wherein a molecular weight of the amylopectin-based cyclic glucan is 3 kDa to 9 kDa, as presently claimed.

	Even if Takaha was to combine with Jonsson Wheat, there would not be a proper motivation to combine. Specifically, while Takaha discloses D-enzyme, capable of catalyzing the transglycosylation reaction and that can catalyze the cyclization reaction of an alpha-1,4-glucan having at least one alpha-1,6-glucosidic bond (i.e., cyclization of amylopectin; D-enzyme of Takaha catalyzes reactions of alpha glucans) (Takaha, col. 3, lines 15-22),  Jonsson Wheat discloses an enzyme that has preferential transferase activity over hydrolase activity in the presence of reactive substrate β-glucan oligo or polysaccharide, wherein preferably the transferase reaction occurs at least at 20-fold rate or 100-fold rate, over the hydrolysis reaction (Jonsson Wheat, [0021]). There is no evidence that the D-enzyme of Takaha has the preferential transferase activity over hydrolase activity of the enzyme of Jonsson Wheat. Additionally, there is no evidence that the enzyme of Jonsson Wheat is capable of catalyzing cyclization reaction of an alpha-1,4-glucan having at least one alpha-1,6-glucosidic bond as Takaha discloses. 

Parekh discloses pretreating biomass compositions [00161], such as starch [00123], to reduce the size of the particles [00161] (i.e., degrade the starch), such as by hydrolyzing with an acid treatment [0029], and wherein the biomass composition (i.e., starch) is hydrolyzed in a non-neutral aqueous medium for a time sufficient to produce the composition comprising saccharide polymers (i.e., time sufficient to degrade the starch), which can be from about 1 minute to about 120 minutes [00227].
	However, Parekh does not explicitly disclose or suggest a method for processing an amylopectin-based cyclic glucan, dispersing a defatted starch into a solvent to obtain a 1 g/mL to 5 g/mL starch suspension, wherein the dispersing step comprises suspending 10 to 25 g of the defatted starch in 6 to 10 mL of absolute ethanol, then adding 10 to 100 mL of an acid catalyst solution comprising the acid catalyst, and reacting at 20 to 60 oC, adding an acid catalyst to the starch suspension to catalyze degradation of the defatted starch thereby obtaining a starch degradation product, dissolving the starch degradation product into a buffer solution, adding a trans-glycosidase preparation to the starch degradation product, wherein the trans-glycosidase preparation comprises a microorganism-derived trans-glycosidase obtained by fermentation of archaea or bacteria, wherein a ratio of sugar chain branching activity to depolymerization activity of the trans-glycosidase preparation is greater than 30, and wherein the trans-glycosidase preparation is from Calditerricolayamamurae (UTM801, CGMCC 6185), Streptococcus thermophilus (ATCC 14485), Thermomus thermophiles (ATCC 33923), or Aeropyrum pernix K1, heating to inactivate the enzyme in the trans-glycosidase preparation, and isolating the amylopectin-based cyclic glucan, wherein a size of a cyclic structure in the amylopectin-based cyclic glucan is DP 19 to DP 50, wherein a ratio of α-1,6 glycosidic bond in the amylopectin-based cyclic glucan is 5.0% to 7.0%, and wherein a molecular weight of the amylopectin-based cyclic glucan is 3 kDa to 9 kDa, as presently claimed. 

	Upon updating the searches, a new reference, namely Fujii, came to the attention of the examiner. Fujii discloses a method for producing a cyclic glucan includes the steps of cyclizing an α-glucan using an amylomaltase (i.e., trans-glycosidase preparation), and collecting and purifying the cyclic glucan, wherein the cyclic glucan includes a branched cyclic glucan (Fujii, page 4, lines 24-27), such as amylopectin, starch, and waxy starches (Fujii, page 5, lines 17-19; page 8, lines 33-32), wherein the amylomaltase generates a cyclic glucan by an intramolecular transglycosylation reaction and does not substantially catalyze a hydrolytic reaction (Fujii, page 3, lines 56-57) (i.e., greater proportion of branching activity than depolymerization activity);
	wherein the amylomaltase is produced from thermophilic bacteria, such as Thermus Flavus ATCC 33923 strain (Fujii, page 6, lines 21-26), which is the same as Thermomus thermophiles ATCC 33923 as evidenced by BacDive: Thermus thermophilus; 
wherein Thermus flavus ATCC 33923 strain was shake cultured in 33 liters of a medium at 70oC for 18 hours (i.e., fermentation of bacteria) (Fujii, page 10, lines 5-6);
wherein a branched cyclic glucan can be produced by allowing amylomaltase to act in a buffer solution containing an α-glucan such as amylopectin, wherein a cyclization reaction proceeds and a branched cyclic glucan having a DP of about 17 to about 5000 can be produced (Fujii, page 8, lines 37-42); 
	wherein in citrate buffer, waxy corn starch was dissolved, thereafter the enzyme was added to the mixture, the resulting mixture was allowed to react, and the reaction solution was heated at 100oC for 10 minutes, whereby the enzyme was inactivated, and powders were obtained and confirmed to contain the cyclic glucans (i.e., isolating the amylopectin-based cyclic glucan) (Fujii, page 13, lines 41-47), wherein Peak I was found to correspond to a branched cyclic glucan having α-1,6-glucosidic bonds (i.e., amylopectin-based) (Fujii, page 13, lines 54-55) and wherein the glucan in Peak I had about 7% of α-1,6-bonds (Fujii, page 14, lines 11-12),
		
	However, Fujii does not disclose or suggest dispersing a defatted starch into a solvent to obtain a 1 g/mL to 5 g/mL starch suspension, wherein the dispersing step comprises suspending 10 to 25 g of the defatted starch in 6 to 10 mL of absolute ethanol, then adding 10 to 100 mL of an acid catalyst solution comprising the acid catalyst, and reacting at 20 to 60 oC for 30 to 120 minutes, adding an acid catalyst to the starch suspension to catalyze degradation of the defatted starch thereby obtaining a starch degradation product, wherein a ratio of sugar chain branching activity to depolymerization activity of the trans-glycosidase preparation is greater than 30, and wherein a molecular weight of the amylopectin-based cyclic glucan is 3 kDa to 9 kDa, as presently claimed.

Thus, it is clear that  Takaha, Rist, Sharp, Jonsson Wheat, Parekh, and Fujii, either alone or in combination, do not disclose or suggest the present invention. 

Additionally, applicant’s amendments overcome the claim objections, the 35 U.S.C. 112(a) rejections, the 35 U.S.C. 112(b) rejections, and the 35 U.S.C. 112(d) rejections of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITU SHIRALI whose telephone number is (571)272-2241. The examiner can normally be reached Monday - Friday: 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (572)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S.S./Examiner, Art Unit 1732          
/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                         6/6/22